Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-6, and 8-14 are pending and claims 3 and 7 are cancelled.
Claim Objections
The claims are objected to, as being absent in the current response. For the sake of examination, and as understood from applicant’s response. No amendments were made to the claims, thus claims submitted on 11/18/2021 are regarded as the pending claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sealing element in claims 5 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano (U.S. 2005/0006609) in view of Yajima (U.S. 2008/0011781).

coating liquid toward a semiconductor wafer, paragraph 0006, see also paragraph 0052), having a valve seat (figure 3, #66), a valve element (figure 3, #48) displaceable between a closed position in which it interacts with the valve seat (figure 3, when #48 is shown moved down and presses #50 and 92 into the valve seat #66) so as to close a connection between a coating material inlet (figure 2, the inlet to left of #34) and a coating material outlet (figure 3, the outlet at #34 within #66) of the dispensing nozzle (figure 3), and an open position in which the connection is open (figure 3, when the valve is lifted up, figure 2), and 
further having a retraction element (figure 2, #74/92) displaceable independently from the valve element (as shown in figure 2, there being two different spring systems (70/78) for moving each (48 and 74) separately) between a forward position and a rearward position (figures 2 and 3), the retraction element being in fluid communication or fluid connection with a dispensing channel (figure 3, the channel above #34 where fluid flows from the inlet to the outlet) of the dispensing nozzle downstream of the valve element, 
with the retraction element being a diaphragm (#92 being formed of flexible material) which on one side is exposed to the dispensing channel (figure 2), wherein the coating material is dispensed through the dispensing channel (figure 2, downstream of said valve), and wherein the retraction element (74/92) is arranged in the valve element (48) and in the nozzle body (within the entire device as it’s the valve of the nozzle) but fails to specifically disclose the dispensing channel acting as the coating material outlet which is adapted for applying the coating material onto the wafer (as there is further noted nozzle structure after the channel).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the nozzle 11/11a of Yajima as the outlet of the channel of Fukano, allowing the device of Fukano to directly apply the chemical liquid to a wafer as utilizing the nozzle downstream of the on/off and suction valve combination allows for the prevention of chemical liquid from being discarded and applies a clean chemical liquid. The examiner notes that the device of Fukano, incorporates both valve 23 and 26 of Yajima into one singular nozzle, utilizing the nozzle of Yajima would then have been obvious, being what is understood in the art of applying chemicals to wafers as being the nozzle structure at the end of the channel from the valve (as there is only one channel, leading from the valve through the nozzle and onto the wafer). The combination would further save material as the outlet nozzle is directly affixed at the end of the valve and requires no further fluid conduit. The examiner notes, the entire body of the valve and nozzle can be taken as the nozzle body itself (as the valve is the nozzles valve). 
With respect to claim 2, Fukano discloses the retraction element is arranged laterally of the
dispensing channel (figure 2).
With respect to claim 3, Fukano discloses the retraction element is arranged in the valve
element (figure 2, #92 being within #48) and is in fluid connection with the dispensing channel (figure 2).
With respect to claim 4, Fukano discloses the valve element is a sleeve (figure 2, #48 being
formed as a sleeve), the diaphragm being clamped to the valve element (figure 2, clamped to #48 and
within by the noted threaded screw going into #74).
With respect to claim 5, Fukano discloses a sealing element (figure 2, #26) is provided which
seals between the valve element and the nozzle body of the dispensing nozzle (figure 2, being between

With respect to claim 6, Fukano discloses the valve element is a sleeve (figure 2, #48 being a
sleeve), the diaphragm being clamped to the valve element (figure 2, #92 clamped to #48 when screwed
into the system) and wherein the sealing element is screwed into the valve element (figure 2, #26’s threads screwing into the threads of the valve element #48) and clamps the diaphragm in the valve element (figure 2, the end of #26 clamping #92 toward #48).
With respect to claim 8, Fukano discloses a retraction control chamber (figure 2, the chamber
above #74c and also #80 beneath) is provided which is operatively connected to the retraction element
(connected above #74).
With respect to claim 9, Fukano discloses a retraction control piston (figure 2, #74) is provided
which is exposed to the pressure in the retraction control chamber (figure 2, the pressure within #80).
With respect to claim 10, Fukano discloses an adjustable retraction abutment (figure 2,
#44/90/86) is provided for adjusting the maximum stroke of the retraction control piston (as the springs
and the above surface #90 acts to prevent #74cs upwards movement, any adjustment there to thus
changed the movement of #74/74c).
With respect to claim 11, Fukano discloses a sealing element (#26) is provided which seals between the valve element and the nozzle body (figure 2, between 48 and 42) of the dispensing nozzle,
wherein the valve element is a sleeve (figure 2), the diaphragm being clamped to the valve element (figure 2), and wherein the sealing element is screwed into the valve element (figure 2, the threads of
#26 screwed into the threading of #48) and clamps the diaphragm in the valve element (figure 2), the sealing element
being guided on the retraction control piston (figure 2, being guided such that as #74 moves it also moved #26 up and down as the two are connected).

With respect to claim 13, Fukano discloses a dispensing control chamber (figure 2, #60) is provided which is operatively connected to the valve element (figure 2).
With respect to claim 14, Fukano discloses an adjustable dispensing abutment (figure 2, either 70 or the housing above #48a itself) is provided for adjusting the maximum stroke of the valve element (the springs abutment #70 affects the maximum stoke as the pressure coupled to the springs stiffness allows for upwards movement of the valve, as well as the housing placement of the upper element above #48a which if shifted allows 48a to move upwards more).
Response to Arguments/Amendments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. Applicants arguments are drawn towards the previous rejection, it is noted applicant did not amend any of the claims.
	Applicants first argument is that Fukano as modified by Yajima fails to disclose a dispensing nozzle, or that the retraction element displaceable independently from the valve element. Examiner disagrees, it is understood that the valve of Fukano acts to control fluid to a downstream portion to be applied to a wafer (being understood as the valve control for a later nozzle which applies the fluid). The valve is taken as part of the nozzle, the valve just being further upstream from the outlet (i.e. the flow conduit from the valve leading to the outlet downstream). Examiner applied the reference of Yajima, which discloses such wafer application systems (such as Fukano) to disclose such valves of Fukano applied in the nozzles where the dispensing channel acting as the coating material outlet which is adapted for applying the coating material onto the wafer (as noted in Fukano the nozzles valve has structure downstream of the channel for the outlet itself and is not directly applying the fluid out of the nozzles). Applicant makes “spatial limitations” arguments which do not appear to have any bearing on 
Applicants second argument is towards Fukano not disclosing the retraction element displaceable independently from the valve element, examiner disagrees. Fukano, figure 1, disclose the first piston 48 and the second piston in the closed position, noting that the inner piston 74 along with its bottom at 92 is noted in figure 3, being displace away from the valve seat, while 48 has not moved (and thus independently). It is noted that elements of 74 are coupled to that of 48, but that does not change that 74 moves independently from 48, as noted in paragraph 0042, as 92 has flexibly material which is connected between the two, allowing the inner member (74) to move independently of 48 to “suck” fluid, as is again shown in figures 1 and 3, when the inner member of 74 is moved upwards independently of 48 which stays in the down seated position. Applicant further argues that the references teach away form the combination, as Fukano explicitly states that a sperate valve configuration like the one presented in Yajima is detrimental, examiner agrees 100%, that’s why replacing the valves in Yajima with the valve in Fukano is beneficial (as the combination is using the teaching of the nozzle and valve incorporated into one, the 2 valves shown in Yajima are replaced with Fukano, saving material in the system of Yajima, as well as saving the material in Fukano as no material downstream of the valve is required). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752